Citation Nr: 1007897	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-27 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from October 1953 
to December 1957.  He died on July [redacted], 1977.  The appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO denied the 
claim for service connection for cause of death.  

The issue of service connection for cause of death is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1. A May 2004 RO decision denied service connection for the 
cause of the Veteran's death.  

2. Evidence received since the May 2004 decision that denied 
service connection for the cause of the Veteran's death 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The RO's May 2004 decision that denied a service 
connection claim for the cause of the Veteran's death is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).  

2. Evidence received since the May 2004 RO decision is new 
and material and the appellant's claim for service connection 
for the cause of the Veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied with regard to the appellant's claim to reopen the 
previously denied issue of entitlement to service connection 
for the cause of the Veteran's death and DIC, in the present 
case, the Board concludes that this law does not preclude an 
adjudication of this matter.  The Board is taking action 
favorable to the appellant with regard to the new and 
material issue on appeal, and a decision at this point poses 
no risk of prejudice to her.  See, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

II. Legal Criteria 

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

III. Analysis

In July 1977, the appellant filed a claim of service 
connection for cause of death.  This claim was denied in 
September 1977.  In December 1999, the appellant filed a 
claim to reopen, explaining that she had remarried in 1982 
but divorced in February 1996.  In March 2000, the RO denied 
the appellant's claim for death pension after she failed to 
provide financial information.  In January 2003, the 
appellant asked to have her DIC benefits "re-instated."  
She stated that she remarried, and then divorced.  In January 
2003, the RO denied the claim.  

In December 2003, the appellant filed to reopen a service 
connection claim for cause of death.  In May 2004, the RO 
denied the claim for DIC, death pension and accrued benefits.  
The appellant did not file a notice of disagreement and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  In August 2005, 
the appellant filed to reopen a service connection claim for 
DIC.  In the August 2006 RO decision, the RO reopened the 
claim but continued the previous denials.  

The Board is required to consider the issue of finality prior 
to any consideration on the merits. 38 U.S.C.A. §§ 7104(b), 
5108 (West 2002); see Barnett v. Brown, 8 Vet. App. 1 (1995).  
The Board has a legal duty to address the issue of whether 
new and material evidence has been submitted to reopen a 
claim, regardless of RO's actions.  Id. at 4.  

The Board finds that new and material evidence has been 
received subsequent to the May 2004 decision.  

Prior to the May 2004 decision, the evidence in the claims 
file consisted of service treatment records, VA records 
(including a June 1971 VA examination), the Veteran's 
statements, private medical records, two statements from 
other persons who served with the Veteran (dated 1973), a 
July 1977 death certificate for the Veteran and several 
statements from the appellant.  

After the May 2004 decision, new evidence in the file 
includes an October 1971 VA report, July 2005 and March 2007 
letters from Dr. Canale, and private medical records.  In Dr. 
Canale's July 2005 letter, he concluded that after reviewing 
all available documentation, it was as likely as not that the 
Veteran had cardiac disease during his "enlistment" in the 
U.S. Army.  In Dr. Canale's March 2007 letter, he stated: 
"It is truly likely as not that [the Veteran] did have 
cardiac issues that went undiagnosed and it is more than 
likely that these had its beginnings while he was on active 
duty with the US Army."  

This new evidence, either by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claim for the 
cause of the Veteran's death and DIC.  Dr. Canale's letters 
emphasize that there was a relationship between the Veteran's 
heart disability, which ultimately caused his death, and his 
service.  As the evidence is considered new and material, the 
claim for service connection for DIC is reopened.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for the cause of the Veteran's 
death; to this extent the claim is granted.  


REMAND

The appellant, the Veteran's spouse, claims she is entitled 
to DIC benefits.  The Veteran died on July [redacted], 1977.  His 
death certificate shows the immediate cause of death was 
cardiac arrest, due to or as a consequence of atherosclerotic 
heart disease.  There was no autopsy.  This case is remanded, 
in part, for a VA opinion regarding whether any disabilities 
that the Veteran had were related to his service.  No opinion 
has been given in conjunction with a full review of the 
record, although, as explained further below, a VA doctor has 
independently written in support of the appellant's claim.  

Service treatment records show that the Veteran noted a 
family history of heart trouble on his May 1953 pre-induction 
examination.  In 1953, the Veteran was 23 years old.  In 
July, he was treated for a swollen hand.  In August, he was 
treated for a rash.  In September, he was seen by an ear, 
nose and throat clinician for nose bleeding.  

In a January 1955 service treatment record, the Veteran 
complained of having sharp pain in his chest.  The Veteran 
described a vague, dull ache in his chest which began in the 
morning.  He had a slight cough, but his heart and lungs were 
clear.  The next day he had the same pain, but it had 
lessened.  He was diagnosed with an upper respiratory 
infection and acute sinusitis.  He was prescribed penicillin 
and put on quarters the following day.  He improved after the 
day of rest and was discharged to duty.  On his December 1957 
separation examination, he reported that both his mother and 
a sibling had died of heart ailments.  

In April 1971, Dr. Drerup reported that Veteran had a 
myocardial infarction in 1963 and 1965.  He also had angina.  
He experienced angina pains and dyspnea.  He was given an 
electrocardiography to determine his myocardial infarction.  

In a June 1971 VA examination, he reported that he had chest 
pain and shortness of breath beginning in 1954 while in 
service and continuing to the time of examination.  He stated 
he was seen at a dispensary and given aspirin while in 
Germany.  In 1963 and 1964, he had a coronary infarction.  He 
continued to work in construction and then hurt his knee.  At 
the time of the examination, the Veteran was awaiting 
admission to a VA hospital for a heart evaluation and 
possible surgery.  

The examiner listened to the heart and commented that it 
sounded fair.  There were no thrills or murmurs and 
peripheral vascular circulation was satisfactory.  His 
diagnosis was arteriosclerotic heart disease, Class III-B 
with angina pectoris; shortness of breath, dizzy spells and 
chest pain was associated with arteriosclerotic heart 
disease.  

An October 1971 VA report showed the Veteran received a right 
and left cardiac catheterization.  This report is signed by 
Dr. Arizwendi.  Under clinical history, the report states: 

This 41 year old white male began having angina 
on exertion more than 8 years ago.  In 1953 he 
had a myocardial infarction, with typical 
symptoms.  Since that time he has been having 
angina, which has become more frequent and 
severe.  

The Veteran was experiencing frequent and severe angina at 
the time.  He was a heavy machine operator, but quit working 
in November 1970 on the advice of his doctor.  Family history 
was positive for coronary artery disease.  Physical 
examination was negative.  The diagnosis was arteriosclerotic 
heart disease with old myocardial infarction and angina; 
stenosis of the right coronary artery; stenosis of LAD artery 
and ventricular aneurysm.  

A June 1973 statement from J.B. was submitted.  J.B. said he 
served with the Veteran in Germany.  He was the senior non-
commissioned officer in charge of motor maintenance and 
transportation.  J.B. was the Veteran's immediate supervisor 
until August 1956.  J.B. stated he could remember that he 
once had to order the Veteran to the Aid station during a 
field operation.  The Veteran did not want to go because all 
they ever did was give him APC tablets (aspirin).  He did go 
to the aid station and stated he felt better after his 
return.  

I remember several other instances, while in 
garrison, that [the Veteran] had the same 
difficulties and went on sick call to the 
dispensary.  During this period, our aid station 
and dispensary left much to be desired.  I believe 
they did put him in the hospital once or twice 
sometime during this period but I am hazy as to 
the exact circumstances.  

J.B. commented that if he himself suffered the same symptoms 
that the Veteran had in service, he would have consulted a 
specialist.  He stated that the acutely ill or injured were 
treated, "[b]ut if a hurried examination did not result in a 
serious diagnosis, soldiers were returned to duty."  

At a February 1974 RO hearing, while relating the history of 
his heart disability, the Veteran mentioned only a severe 
heart attack in July 1963.  (Transcript, p 5.)  

In a July 2005 letter to the Veteran's daughter, Dr. Canale 
summarized a packet of material containing the Veteran's VA 
medical file and medical records.  This included basic 
service information, the letter from J.B., the October 1971 
VA report signed by Dr. Arizwendi, and a March 1972 Board 
decision which denied a service connection claim for 
arteriosclerotic heart disease.  Dr. Canale was under the 
impression that the Veteran's service treatment records were 
destroyed in a fire and made a statement to this effect.  

Dr. Canale concluded that after reviewing all of the 
documentation he found it as likely as not that the Veteran 
had cardiac disease during his enlistment in the U.S. Army.  
He had two reasons.  First, the notation in the October 1971 
VA report said the Veteran had a myocardial infarction in 
1953, which would have during service.  Dr. Canale stated the 
history written by Dr. Arizwendi in October 1971 must be 
true, since there was no showing the doctor crossed out the 
date or tried to correct it.  Second, the letter from J.B. 
states that he had to order the Veteran on several occasions 
to the troop medical clinic due to chest pain.  Dr. Canale 
also mentioned that due to historic troop draw down, anyone 
with a history of myocardial heart disease would have never 
been considered for duty with the military.  

In March 2007, Dr. Canale wrote a second letter.  He stood by 
his earlier statement that the Veteran must have had a heart 
attack in 1953, at the age of 23.  Also, Dr. Canale asserted 
that he relied on J.B.'s statement in coming to his 
determination.  "It is truly likely as not that [the 
Veteran] did have cardiac issues that went undiagnosed and it 
is more than likely that these had its beginnings while he 
was on active duty with the US Army."  For support, Dr. 
Canale stated that the Veteran's heart symptoms became more 
pronounced which lead to his death 20 years later.  

The record is replete with citations to the fact that the 
Veteran's first heart attack was in 1963, including the 
February 1974 RO hearing transcript where the Veteran himself 
related his first heart attack was in 1963 (p 5).  On remand, 
the file should be reviewed by a VA examiner who should give 
an opinion as to whether the Veteran's cause of death 
(cardiac arrest, due to or as a consequence of 
atherosclerotic heart disease) is related his service.  

The appellant should also be provided with notice in 
compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
In that decision, the Court found that section 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The Veteran 
was not service-connected for any disability during his 
lifetime.  Appropriate notice should be provided.  

Accordingly, the case is REMANDED for the following action: 

1. First, notice should be issued to the 
appellant in compliance with Hupp to 
include: (1) a statement explaining the 
Veteran was not service-connected at the 
time of his death and (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
condition not yet service-connected.  

2. Second, the claims folder and a copy of 
this remand should be forwarded to a 
physician for review and to give an 
opinion as to whether there is a 50 
percent probability or greater that 
atherosclerotic heart disease, or any 
other disability implicated in the 
Veteran's death, had its clinical onset in 
service or is otherwise related to his 
period of active duty, or (in the case of 
a cardiovascular disease) was manifested 
within the first post service year.  The 
examiner should review the evidence of 
record as summarized in this remand, 
including the following: 

*	the January 1955 service record 
entries; 
*	the April 1971 Dr. Drerup record; 
*	the June 1973 statement from J.B.;
*	the July [redacted], 1977 death certificate; 
*	Dr. Canale's July 2005 and March 2007 
letters.  

All opinions and conclusions expressed 
must be supported by complete rationale in 
a report.  

3. Finally, re-adjudicate the appellant's 
claim for service connection for cause of 
the Veteran's death.  If the decision 
remains in any way adverse to the 
appellant, she and her representative 
should be provided with an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


